t c memo united_states tax_court estate of hilda f corbett deceased michael a sweeney administrator petitioner v commissioner of internal revenue respondent docket nos filed date michael a sweeney for petitioner terry w vincent for respondent memorandum findings_of_fact and opinion foley judge these cases were consolidated for trial briefing and opinion by notices dated date respondent determined a deficiency in decedent’s gift_tax in the amount of dollar_figure and in petitioner’s estate_tax in the amount of dollar_figure the issue before the court is whether petitioner may disavow the form of and previous tax reporting relating to a transaction we hold that petitioner may not findings_of_fact some of the facts have been stipulated and are so found at the time the petitions in these cases were filed james e corbett executor resided in akron ohio james e corbett died on date michael a sweeney the duly appointed and acting administrator of the estate of hilda f corbett and the estate of hilda f corbett have mailing addresses in akron ohio hilda f corbett was married to james e corbett during all relevant periods until her death in james and hilda’s son david was married to billie jean corbett during all relevant periods in date david and billie jean purchased a house located pincite west market street in akron ohio the house for dollar_figure during david and billie jean experienced financial difficulties as of date the house was subject_to mortgages of approximately dollar_figure and david and billie jean owed approximately dollar_figure in back taxes david asked his father james for dollar_figure to pay off these debts james agreed to give david dollar_figure on the condition that david transfer to james and hilda the title to the house david agreed to do so on date david and billie jean transferred the house in fee simple to james and hilda by survivorship deed for dollar_figure the transfer was reported in this manner to the summit county ohio auditor’s office the fair_market_value of the house exceeded dollar_figure at the time of the transfer in each of the years james and hilda claimed federal_income_tax deductions for the real_property_taxes paid on the house david and billie jean however continued to live in the house and did not pay rent in richard m hamlin a neighbor of david and billie jean approached them with an offer to purchase the house for dollar_figure david discussed the offer with his father and a decision was made to sell the house on date james and hilda transferred the house to david and billie jean by general warranty deed for no consideration the transfer was reported in this manner to the summit county ohio auditor’s office two days later david and billie jean sold the house to hamlin for dollar_figure james and hilda chose to split the gift as permitted by sec_2513 of the internal_revenue_code and hilda filed a gift_tax_return that reported the date transfer as a gift valued at dollar_figure ie dollar_figure minus the dollar_figure annual exclusions for both david and billie jean on date hilda died her estate_tax_return was filed on date the estate_tax_return reported the transfer of the house from james and hilda to david and billie jean as a gift respondent conducted an audit of petitioner’s estate_tax_return and discovered that both hilda’s gift_tax_return and the estate_tax_return failed to reflect certain taxable_gifts that hilda had previously reported in when hilda reported on a gift_tax_return her share of the dollar_figure transfer ie dollar_figure she listed prior taxable_gifts of dollar_figure ie the amount she reported transferring in in fact hilda had previously reported taxable_gifts of dollar_figure as shown in the following chart date taxable_gifts date dollar_figure date dollar_figure date dollar_figure dollar_figure date dollar_figure total dollar_figure respondent has proposed an adjustment to prior taxable_gifts of dollar_figure ie dollar_figure minus dollar_figure this adjustment would have the effect of increasing hilda’s gift_tax liability by dollar_figure and the estate_tax liability by dollar_figure petitioner has conceded that hilda omitted dollar_figure in prior taxable_gifts that should have been included on her gift_tax_return and on the estate_tax_return petitioner contends however that the characterization of the transaction as a sale and of the date transaction as a gift were in error opinion petitioner contends that james and hilda should not be treated as having transferred the house to david and billie jean in because notwithstanding james and hilda’s payment of dollar_figure for legal_title to the house david and billie jean at all times retained their full interest in the house according to petitioner this position is justified because legal_title was transferred for less than fair_market_value and because david and billie jean retained exclusive use control and enjoyment of the house for support petitioner cites sec_2036 of the internal_revenue_code sec_2036 provides in relevant part the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death-- the possession or enjoyment of or the right to the income from the property petitioner contends that if either david or billie jean had died during the period the estate would have been required to include the value of the house because david and billie jean retained the possession or enjoyment of the house after the transaction petitioner further contends that if david and billie jean did not effectively transfer the house to james and hilda in james and hilda could not have transferred the house back to david and billie jean in because one cannot make a gift of something that one does not own based on the foregoing analysis petitioner concludes that hilda was not liable for any gift_tax as a result of the date transfer of legal_title to the house from james and hilda to david and billie jean for the reasons discussed below we reject petitioner’s attempt to recharacterize the and transactions in 378_f2d_771 3d cir vacating en_banc 44_tc_549 the u s court_of_appeals for the third circuit imposed a limitation on a taxpayer’s ability to prevail when using a substance over form argument the taxpayers in danielson entered into covenants not to compete as part of a stock sale transaction the purchase agreement allocated part of the consideration to the covenants the taxpayers reported on their federal_income_tax returns that all the proceeds from the transaction were from the sale of capital assets the taxpayers defended their position by contending that the allocation set forth in the agreement had no economic foundation in rejecting the taxpayer’s position the court adopted the following rule a party can challenge the tax consequences of his agreement as construed by the commissioner only by adducing proof which in an action between the parties to the agreement would be admissible to alter that construction or to show its unenforceability because of mistake undue influence fraud duress etc id pincite the danielson_rule in reaching its conclusion the court cited several factors including whipsaw problems the government would encounter if taxpayers could unilaterally disavow the form of their transactions for federal tax purposes the u s court_of_appeals for the sixth circuit the circuit to which this case is appealable has generally adopted the danielson_rule see 746_f2d_319 6th cir not all circuits have adopted the danielson_rule in cases where taxpayers from the outset have taken tax reporting positions consistent with their view of the substance of the transaction but it is generally accepted that taxpayers may not execute a transaction in one form file returns consistent with that form and then argue for an alternative_tax treatment after their returns are audited see eg little v commissioner tcmemo_1993_281 concluding that taxpayers are entitled to attack the form of their transaction only when their tax reporting and other actions have shown an honest and consistent respect for what they argue is the substance of the transaction in 99_tc_561 supplementing tcmemo_1992_325 we considered and rejected an attempt by a taxpayer to disavow the form of and previous tax reporting relating to a transaction the taxpayer in that case engaged in two simultaneous transactions with an unrelated individual involving the taxpayer’s purchase of property and the taxpayer’s sale of stock the parties allocated the consideration exchanged in the two transactions in a manner that minimized tax_liability the allocations however did not reflect economic reality on audit the commissioner determined that the taxpayer had purchased the property at a bargain price and that the bargain element should be treated as a constructive_dividend implicitly acknowledging the validity of the commissioner’s position the taxpayer sought to recharacterize the purchase as a stock_redemption which would have had the effect of converting ordinary_income to capital_gain the court cited three reasons for rejecting the taxpayer’s argument the taxpayer sought to disavow its own tax_return treatment of the transaction the taxpayer’s tax reporting and actions did not show an honest and consistent respect for the substance of the transaction and the taxpayer was unilaterally attempting to have the transaction treated differently after it had been challenged by the commissioner id pincite quoting 294_f2d_750 5th cir revg and remanding 31_tc_918 the circumstances in the present case are similar to those in estate of durkin v commissioner supra first petitioner seeks to disavow its own tax_return treatment of the transaction from james and hilda deducted on their joint federal_income_tax returns the real_property_taxes relating to the house moreover hilda did not file a gift_tax_return for yet petitioner now contends that james and hilda gave david and billie jean dollar_figure in exchange for no consideration in addition hilda reported the transfer of the house to david and billie jean as a dollar_figure gift_for federal tax purposes second hilda’s tax reporting and actions did not show an honest and consistent respect for what petitioner now contends was the substance of the transaction the inconsistent tax reporting is described above in addition hilda recorded the transaction as a transfer of the house for dollar_figure and recorded the transaction as a transfer of the house for no consideration both of these actions are consistent with the making of a gift in and inconsistent with the making of a gift in third petitioner did not attempt to challenge the tax treatment of the and transactions until respondent discovered that petitioner had failed to include previously reported gifts on the estate_tax_return because hilda treated the transaction as a sale and the transaction as a gift_for both federal tax and state law purposes prior to respondent’s audit we hold that petitioner may not now challenge hilda’s characterization of the and transactions to reflect the foregoing decisions will be entered for respondent
